                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

GUATEMION MOSLEY,                                     )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 1:17-cv-04658-TWP-MJD
                                                      )
TARGET CORPORATION,                                   )
                                                      )
                               Defendant.             )

          ENTRY GRANTING TARGET’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendant Target Corporation’s (“Target”) Motion for

Summary Judgment (Filing No. 42). Following his termination from Target’s distribution

warehouse, Plaintiff Guatemion Mosley (“Mosley”) filed this action alleging: (1) disability

discrimination in violation of the Americans with Disabilities Act and Title VII of the Civil Rights

Act of 1964, (2) violation of the Family Medical Leave Act, and (3) retaliation in violation of

Indiana law. (Filing No. 1.) For the following reasons, Target’s Motion for Summary Judgment

is granted.

                                        I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Mosley as the non-moving

party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

       Target operates regional distribution center T559 in Indianapolis, Indiana (“T559”).

(Filing No. 44-1 at 2.)        Employees at T559 receive shipments of merchandise from other

distribution centers or suppliers and then sort, store, and ship the merchandise to Target stores for
sale to customers. Id. The vast majority of employees at T559 are “warehouse workers” assigned

to work in one or more departments including inbound, outbound, and warehousing.                  Id.

Warehouse workers are expected to be able to work in all of these departments. Id. Employees

sometimes work in more than one of these departments in a single shift. Id. at 3; Filing No. 44-3

at 7-8. Warehouse workers constantly lift, move, carry, place, and manipulate boxes, pallets, and

individual cartons of merchandise ranging in weight from 1 pound to 60 pounds. (Filing No. 44-1

at 3.) Warehouse workers may be required to lift items from floor level and place items on racks

at or above their heads. Id. A warehouse worker must be able to lift and carry merchandise

weighing up to 47 pounds regularly and up to 60 pounds on an infrequent basis. (Filing No. 44-2

at 115.)

       Target hired Mosley on September 15, 2015 as a warehouse worker at T559. Id. at 8. He

held the same title throughout his employment and was trained to work in the warehousing

department. Id. at 9, 13-14. In this position, Mosley performed various functions, including

operating power equipment to place and remove large cartons or pallets of freight on racks. Id. at

13-16. In January 2016, Mosley began working the night shift from 6:00 p.m. to 6:00 a.m.,

Saturday, Sunday, and Monday. (Filing No. 44-3 at 21-23.) He reported to Operations Managers

Daniel Fleener and Joy Landgrebe and earned $18.73 an hour, including a $1.50 an hour shift

differential. Id. at 21-24; Filing No. 44-2 at 11, 16-17, 22-23, 49.

       On March 20, 2016, Mosley suffered an on-the-job injury. (Filing No. 44-2 at 23-25.)

Target sent him to receive treatment the same day and his physician gave him work restrictions.

Id. at 25-28, 116. Between March 20 and June 13, 2016, Mosley’s work restriction grew less

severe, but he was still restricted enough that he could not perform his job after he became injured.

Id. at 45-47, 52-54, 60-61, 64-65, 71-72, 78-79, 81-83, 116, 118-123.



                                                 2
       If a warehouse worker suffers an injury on the job, Target provides up to twelve (12) weeks

of light duty work to employees consistent with restrictions imposed by the employee’s healthcare

provider. (Filing No. 44-1 at 3.) Because of the physical nature of the warehouse worker position

at Target’s distribution centers, light duty work is not generally of the type the Team Member

worked before the injury. Id. Instead, Target provides discrete tasks, which comply with the

employee’s medical restrictions, to occupy the employee’s day and allow the employee time to

heal. Id. Target often provides long term or permanent accommodations to employees as cashier

at a Target store, because the physical requirements of that position are lower than other positions,

including the warehouse worker position. Id.

       Mosley worked light duty with Target between March 21 and June 13, 2016. (Filing No.

44-2 at 35-36, 38-39, 44-45, 117.) During the time that he was working light duty at the

distribution center he had difficulties with management asking him to do activities outside of his

restrictions, such as repetitive bending and pushing and pulling. Mosely performed isolated, short-

term administrative and light maintenance tasks like laminating, shredding, sorting and counting

LEGO toys for a team-building project, sweeping, mopping, cleaning break rooms, folding t-shirts,

re-stocking flags, organizing a supply closet, and product labeling. Id. at 32-33, 35-36, 39-42;

Filing No. 44-3 at 31-34, 38-40, 54-56. These tasks were mostly limited projects, and Mosley

often did not have enough light duty work to fill his day. (Filing No. 44-2 at 51.)

       On June 13, 2016, a Human Resources representative informed Mosley his twelve weeks

of light duty period had expired, and because he was unable to perform the functions of his

previous job he would need to take a medical leave. Id. at 84-86. Mosley began a leave of absence

and received worker’s compensation benefits, which was less than what he was paid in his normal




                                                 3
wages. Id. at 87-88. He was not able to work in the warehouse during his leave because of the

health problems he sustained from his workplace injury. Id. at 88.

       On September 25, 2016, Mosley’s physician released him from care and issued the

following permanent restrictions:

       In an 8-hour work shift, the patient may lift to waist 72 [lbs] occasionally, 30 lbs
       frequently, and 14 lbs constantly; lift waist to shoulder 47 lbs occasionally, 23 lbs
       frequently and 9 lbs constantly; push/pull 120/110 [lbs] occasionally, 60/55
       frequently, and 24/22 constantly. He may frequently bend, squat, kneel, crawl,
       climb ladder[s] and stairs, work overhead and at shoulder height.

Id. at 124.     These restrictions prevented Mosley from performing the duties required of a

warehouse worker at Target. Id. at 95.

       On September 27, 2016, Mosley discussed his permanent restrictions with Lewis Johnson

(“Johnson”), a human resources manager at Target. Id. at 95-98; Filing No. 44-4 at 6, 37. The

two agreed that Mosley was not able to perform the duties of a warehouse worker because of his

restrictions. (Filing No. 44-2 at 96-97; Filing No. 44-4 at 38-39.) Mosley could have still

performed the light work duties that were provided to him for twelve weeks and/or he could have

performed the position of a packer. However, Johnson told Mosley that he was unable to perform

other open positions at the distribution center including the position of packer. (Filing No. 44-4 at

39-40, 48-50.) Johnson offered Mosley a position working part-time in a Target store at a

significant reduction in pay rate and no benefits. (Filing No. 44-2 at 96.) Mosley told Johnson he

needed to speak with his legal counsel before making that decision. (Filing No. 44-2 at 96-97.)

       On October 13, 2016, Johnson wrote Mosley a letter as a follow-up to their telephone call.

(Filing No. 44-2 at 125.) The letter reiterated Mosley’s restrictions and recapped their

conversation:

       We had a conversation on September 27, 2016, in which we discussed potential
       accommodations. The goal of our conversation was to discuss if you are able to
       perform the essential functions of your position or any vacant position, if one exists,
                                                 4
       for which you are qualified. During our conversation I offered you the
       accommodation of a position within Target stores.

Id. The letter said that if Mosley did not contact Johnson by October 19, 2016 Target would

assume that he was not interested in returning to work and would “administratively separate [his]

employment.” Id. Johnson wrote Mosley a second letter on October 21, 2016 reiterating Target’s

position and asking Mosley to contact him. Id. at 126. On October 25, 2016 the two spoke again

by telephone. (Filing No. 44-4 at 41-42, 51-53.) Mosley told Johnson he was unable to do any

job at the distribution center or a Target store. Id. Mosley told Johnson he planned to challenge

his final restrictions and Johnson asked Mosley to update him on the status of that challenge within

thirty days. Id.

       In late November 2016, another human resources employee at Target, Chad Molinder

(“Molinder”), contacted Mosley. (Filing No. 44-2 at 101.) In that conversation, Mosley told

Molinder that Target had to offer him a job that was comparable to his previous position and salary,

and that that he was capable of doing the light duty work the company had given him in the twelve

weeks immediately following his injury. Id. at 102. Molinder dismissed that idea. Id. Molinder

told Mosley he could take a job in a store or apply for other jobs that he thought he was qualified

for and capable of performing. Id. Mosley looked at Target’s website, but the only job postings

he found were for positions in a store, which Mosley was uninterested in, or for jobs in a warehouse

that violated his permanent restrictions. Id. at 104-05. Target terminated Mosley on January 1,

2017. (Filing No. 44-1 at 4.)

                                  II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate if “the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving


                                                 5
party is entitled to a judgment as a matter of law.” Hemsworth v. Quotesmith.com, Inc., 476 F.3d

487, 489–90 (7th Cir. 2007). In ruling on a motion for summary judgment, the court reviews “the

record in the light most favorable to the non-moving party and draw[s] all reasonable inferences

in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted). “However, inferences that are

supported by only speculation or conjecture will not defeat a summary judgment motion.” Dorsey

v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks omitted).

Additionally, “[a] party who bears the burden of proof on a particular issue may not rest on its

pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is a

genuine issue of material fact that requires trial.” Hemsworth, 476 F.3d at 490 (citation omitted).

“The opposing party cannot meet this burden with conclusory statements or speculation but only

with appropriate citations to relevant admissible evidence.” Sink v. Knox County Hosp., 900 F.

Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

(citations and quotation marks omitted).

                                       III.   DISCUSSION

A.     The Facts

       As an initial matter, the Court must first address Target’s contention that its statement of

facts should be taken as undisputed. (Filing No. 55 at 2.) Under the Court’s Local Rules, a non-



                                                  6
movant must, in response to a summary judgment motion, “include a section labeled ‘Statement

of Material Facts in Dispute’ that identifies the potentially determinative facts and factual disputes

that the party contends demonstrate a dispute of fact precluding summary judgment.” Local Rule

56-1(b). Mosley did not include this section in his response brief, although elsewhere within it he

attempts to dispute facts recited by Target. 1 The Seventh Circuit has said that a “failure to respond

by the nonmovant as mandated by the local rules results in an admission.” Smith v. Lamz, 321 F.3d

680, 683 (7th Cir. 2003).

         In this case, the Court need not decide whether Mosley’s omission of a “Statement of

Material Facts in Dispute” section amounts to an admission to the facts as Target recounts them.

Mosley’s factual disputes are immaterial, or the record does not support them, or in some cases,

because Mosley mistakes issues of law for issues of fact. The Court will address the facts Mosley

asserts are disputed as they arise in each argument.

B.       The Arguments

         Mosely asserts three claims: Count 1: Target discriminated against him on the basis of his

disability in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (the

“ADA”), and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., Count 2: Target

violated the Family Medical Leave Act, 29 U.S.C. § 2601, et seq., (“FMLA”), and Count 3: Target

retaliated against him for seeking worker’s compensation benefits in violation of Indiana law as

stated in Frampton v. Central Indiana Gas Co., 297 N.E.2d 425 (Ind. 1973). (Filing No. 1.) Target

seeks summary judgment on all three claims. The Court will address each claim in turn.




1
  For example, in the subsection of his argument titled “Mosley is a qualified individual with a disability,” Mosley
asserts “[t]here is a genuine issue of material fact concerning that availability of an alternate position that would have
accommodated Mosley.” (Filing No. 45 at 9.)

                                                            7
       1.      Count I: Mosley’s Disability Claim

       Count I alleges that Target “intentionally and willfully discriminated against Mr. Mosley

because he is disabled and/or because Mr. Mosley has a record of being disabled and/or because

[Target] regarded Mr. Mosley as disabled.” Id. at 5. Mosley alleges that similarly situated non-

disabled employees were treated more favorably with regards to the conditions of their

employment in violation of the ADA and Title VII of the Civil Rights Act of 1964. Id.

       Target offers two arguments why this claim should not survive summary judgment. First,

it contends Mosley is not a qualified individual with a disability under the terms of the ADA.

(Filing No. 43 at 9.) And second, Mosley’s claim fails because Target offered him a reasonable

accommodation when he was injured, and Mosley declined that offer. Id. at 11.

               a.      Mosley Is Not a Qualified Individual with a Disability.

       The ADA prohibits employers from “discriminat[ing] against a qualified individual on the

basis of disability” in job application procedures and in the hiring or advancement of employees.

42 U.S.C. § 12112(a). An ADA plaintiff hoping to survive summary judgment must show there

is a genuine issue of material fact as to whether “(1) she is disabled; (2) she is able to perform the

essential functions of the job either with or without reasonable accommodation; and (3) she

suffered an adverse employment action because of her disability.” Majors v. Gen. Elec. Co., 714

F.3d 527, 533 (7th Cir. 2013) (citing Povey v. City of Jeffersonville, Ind., 697 F.3d 619, 622 (7th

Cir. 2012)). A “qualified individual” is one who, “with or without reasonable accommodation,

can perform the essential functions of the employment position that such individual holds or

desires.” 42 U.S.C. § 12111(8). Important factors for determining whether a plaintiff is a

“qualified individual” are “the employer’s judgment as to what functions of a job are essential,




                                                  8
and if an employer has prepared a written description before advertising or interviewing applicants

for the job.” Id.

        A reasonable accommodation can mean many things under the ADA, but the parties focus

on a few: “job restructuring, part-time or modified work schedules, [and] reassignment to a vacant

position.” Id. at § 12111(9). “After an employee has disclosed that she has a disability, the ADA

requires an employer to engage with the employee in an interactive process to determine the

appropriate accommodation under the circumstances.” Spurling v. C & M Fine Pack, Inc., 739

F.3d 1055, 1061 (7th Cir. 2014) (internal quotation and citations omitted). To comply with an

ADA request, “an individualized inquiry must be made to determine whether a specific

modification for a particular person’s disability would be reasonable under the circumstances as

well as necessary for that person, and yet at the same time not a fundamental work alteration.”

PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 (2001).

        Target argues that Mosley is not a qualified individual under the Act “because he is not

able to perform the essential functions of his job with or without a reasonable accommodation.”

(Filing No. 43 at 9.) Target compares this case to Malabarba v. Chicago Tribune, Co., 149 F.3d

690 (7th Cir. 1998). In Malabarba, the Seventh Circuit rejected the plaintiff’s ADA claim when

the Chicago Tribune did not allow him to do full-time the part-time, light duty tasks he was

assigned after he was injured on the job. The Seventh Circuit held that plaintiff was not a qualified

individual to work as a material handler, his old job at the Chicago Tribune, because he was

unqualified to carry out the essential functions of that job. Id. at 698.

        Mosley responds that he is a qualified individual with a disability. Target’s job description

requires that a “Warehouse Worker” be “[a]ble to lift and carry merchandise weighing up to 47

lbs. regularly, and up to 60 lbs. on an infrequent basis.” (Filing No. 46 at 2.) But Mosley contends



                                                  9
that Johnson, Target’s human resources manager, was not sure whether the job description applied

to the entire distribution center or just the warehousing department, although he then supposed that

it applied to the entire distribution center. 2 (Filing No. 45 at 5).

         Mosley notes that another manager testified in his deposition that a position in the packing

department usually involved dealing with smaller items. (Filing No. 54-2 at 27.) But that manager

did not say Mosley would have been able to work in the packing department with his permanent

restrictions. Mosley has designated what appears to be two pages printed from Target’s website

that describe the job of “packer.” (Filing No. 49.) In a section called “responsibilities” of a

“packing operations team member,” the document lists “a few other things we’d like you to have,”

which includes the “[a]bility to lift at least 30 lbs, accurately pack merchandise in store cartons,

use technology to scan labels and accurately use basic math skills”. Mosley contends that he

“could perform the essential functions of the packer position even with his permanent restrictions

and he was qualified for the position of packer based on his experience as a warehouse worker.”

(Filing No. 45 at 6-7.)

         This argument is not persuasive for several reasons. First, nothing in the record

authenticates the document describing the job of packer. Mosley did not show it to any of the

Target employees deposed in this suit, nor did he identify it in his own deposition. Second, no

designated evidence shows that a packer position was open at T559 when Mosley was seeking his

accommodation. In fact, the designated evidence shows the opposite. During its process of

attempting to accommodate Mosley, Target advised him to search for other positions at Target that

he thought he was qualified for and could perform with his restrictions. Mosley searched for

positions on Target’s website but only found open jobs at Indianapolis stores, which he deemed


2
 The Court notes that the top of the job description lists both the “pyramid” and the “department” as “Distribution.”
(Filing No. 46 at 1.)

                                                         10
unacceptable. (Filing No. 44-2 at 104-05.) If a “packer” position was available at an Indianapolis

warehouse that did not violate Mosley’s restrictions, he did not bring it to the attention of the

Target managers that Mosely was speaking with at the time or reveal it in his deposition.

         Third, the job description from the website provides no context. It does not say when it

was created, what warehouse location it is for, or who created it. 3 (Filing No. 49.) Without

knowing these things, the document is irrelevant to this case even if it could be authenticated.

         And last, as Target points out, Mosley’s restrictions would prevent him from doing the job

of packer even as described in this document. The description requires a person who can lift 30

pounds, but Mosley’s restrictions only allow him to lift to waist 14 pounds constantly (he can lift

30 pounds to his waist frequently) and lift from his waist to shoulder 9 pounds constantly (he can

lift 23 pounds frequently and 47 pounds occasionally). (Filing No. 44-2 at 124.) Because the

description does not say how often a packer must lift 30 pounds and whether he must lift it from

the ground to his waist or from his waist to his shoulders, it is unclear even from this description

whether Mosley could perform the essential functions of the job.

         Next, Mosley contends Target did not engage in an interactive process after he told them

of his disability. The purpose of the interactive process is to “identify the precise limitations

resulting from the disability and potential reasonable accommodations that could overcome those

limitations.” 29 C.F.R. § 1630.2(o)(3). This step imposes a duty on employers to engage in a

flexible give-and-take with the disabled employee so that together they can determine what

accommodation would enable the employee to continue working. Gile v. United Airlines, Inc.,

213 F.3d at 365, 373.



3
  In the upper left-hand corner of each page of the document appears the date “10/9/2018”. The Court is unsure
whether this is the date the document was created, the date Mosley accessed it for the first time, or the date it was
printed or made into a .pdf document.

                                                        11
       Mosely asserts that all of his interactions with Target following his requests for

accommodation were “directive and not interactive” and “there was no individualized discussion

as to how Mosley’s personal restrictions may be accommodated.” (Filing No. 45 at 7) He argues

that “Target’s failure to individually assess Mosley’s need for an accommodation resulted in

Mosley being informed that there were no positions available within his restrictions at the

distribution center, despite evidence to the contrary.” Id. at 7-8.

       The Court disagrees. The designated evidence shows that Target assessed Mosley on an

individual basis and adequately engaged him in an interactive process to determine a reasonable

accommodation. When Mosley was injured, Target immediately placed him on light duty work

and paid for him to see doctors at OrthoIndy for an individual assessment of his injury. Doctors

at OrthoIndy examined him at least five times. (Filing No. 44-2 at 119-121, 123-124.) They

completed an individualized assessment of Mosley and, at the end of that assessment, identified

that his injuries caused him to have permanent work restrictions. Id. at 124. This satisfied Target’s

requirement under the ADA to conduct an individualized inquiry to determine whether Mosley

was disabled and how it could accommodate his disability. After that individualized assessment,

Target engaged in an interactive process with Mosley to determine the appropriate

accommodation. When Target learned of Mosley’s permanent restrictions, a human resources

employee called Mosley to discuss his options. Id. at 95-98; Filing No. 44-4 at 6, 37. Overall,

Mosley spoke to human resources three times by telephone, and they contacted him twice by mail

during his medical leave.

       Although Mosley agreed that he was unable to continue doing his previous job, he

disagreed with the human resources managers about the accommodations Target was required to

offer him. The Target employees offered him part-time work at a Target store and told him that



                                                 12
he could search Target job listings for other jobs that he could perform. During their discussions,

it was Mosley’s position that Target had to offer him a job that was comparable to his previous

position and salary, and that he was capable of doing the light duty work the company had given

him in the twelve weeks immediately following his injury. Ultimately, the two parties could not

agree on the appropriate accommodation. This shows only that the process was not fruitful, not

that it was not interactive.

        Both sides communicated their position to the other over a series of telephone calls and

letters. They could not reach an agreement. The ADA requires Target to engage in an interactive

process to determine the appropriate accommodation, but it does not require Target to give a

disabled employee exactly what he asks for even if it is not an appropriate accommodation. Target

satisfied its requirement of engaging in an interactive process by communicating extensively with

Mosley about his options.

        Mosley asserts there are genuine issues of material fact precluding summary judgment.

Citing the description of the packing job, he alleges there is an issue of fact “concerning the

availability of an alternate position that would have accommodated Mosley.” (Filing No. 45 at 9.)

As previously noted, the website document has not been authenticated, and even if it were

authenticated it would not create an issue of fact because it does not indicate that a packing job

was available in Indianapolis when Mosley was seeking accommodation, nor does it show that

Mosley could perform the described duties of a packer.

        Mosley also contends, “it is a material issue of fact as to whether or not the warehouse

worker requirements apply to all distribution center employees or only the employees working in

the warehousing department.” However, the record does not support a dispute on that issue; the

record evidence indicates those lifting requirements apply to the entire distribution center. Lewis



                                                13
Johnson, a manager at Target, said the requirements probably apply to the entire distribution

center. (Filing No. 54-1 at 32-33.) And the document Mosley relies on lists both the “Pyramid”

and the “Department” as “Distribution.” (Filing No. 46.)

       A qualified individual under the ADA is one who “with or without reasonable

accommodation, can perform the essential functions of the employment position that such an

individual holds or desires.” 42 U.S.C. § 12111(8). Mosley made it clear that he could not perform

the job that he held prior to his injury and that he wanted another job in the warehouse. But no

evidence in the record indicates there was a warehouse job that Mosley could perform with or

without a reasonable accommodation. The internet evidence (Filing No. 49) that describes the

“packer” position is not admissible, and even if it were it does not indicate that Mosley could

perform the essential functions of that job given his permanent work restrictions. Moreover, the

ADA might require an employer to accommodate a disabled employee by assigning him to a

“vacant position,” but no evidence shows there was a vacant packer position in Indianapolis at the

time Mosley was seeking an accommodation. 42 U.S.C. § 12111(9). In addition, Target was not

required to reinstate Mosley full time doing the light duty tasks he had done in the twelve weeks

following his injury. “Although the ADA provides that reassignment to a vacant position may

constitute a reasonable accommodation, it does not require that employers convert temporary

‘light-duty’ jobs into permanent ones.”     Malabarba at 697, (citing Dalton v. Subara-Isuzu

Automotive, Inc., 141 F.3d 667, 680 (7th Cir. 1998)).

       Because the only positions Mosley desired were in the distribution center, and he could not

perform the essential functions of those jobs with or without reasonable accommodation, Mosley

is not a qualified individual under the ADA. Thus, his ADA claim against Target fails as a matter




                                               14
of law. The Court grants summary judgment in favor of Target on Count I of Mosley’s

Complaint—discrimination in violation of the ADA.

                b.       Mosley’s claim for failure to accommodate fails for the same reason.

        Target also argues that any claim for failure to accommodate under the ADA also fails

because it offered Mosley a reasonable accommodation, and he declined it. Target contends

Mosley waived any claim for failure to accommodate by not clearly pleading it in his Complaint

or listing it in a statement of claims and defenses. 4 Because any failure to accommodate claim

Mosley managed to preserve is without merit, the Court need not decide whether he actually

preserved that claim.

        Mosley’s failure to accommodate claim is subject to the same threshold question as his

discrimination claim—whether he is a qualified individual under the ADA. To establish a failure

to accommodate claim under the ADA, the plaintiff must show that: (1) he is a qualified individual

with a disability, (2) the defendant was aware of his disability, and (3) the defendant failed to

reasonably accommodate his disability. Gratzl v. Office of Chief Judges of the 12th, 18th, 19th,

and 22nd Judicial Courts, 601 F.3d 674, 678 (7th Cir. 2010) (citing EEOC v. Sears, Roebuck &

Co., 417 F.3d 789, 797 (7th Cir. 2005)). A “qualified individual” is one who, “with or without

reasonable accommodation, can perform the essential functions of the employment position that

such individual holds or desires.” 42 U.S.C. § 12111(8).

        As the Court stated above, Mosley is not a qualified individual under the ADA. He cannot

perform the essential functions of the job he held before his injury either with or without

accommodation because of his permanent work restrictions. He does not argue that he can. And

he has stated that he desires other jobs in the distribution warehouse but has not designated any


4
 The Case Management Plan instructed Mosley to file a statement of claims or defenses on or before October 12,
2018. The docket shows he never filed that document.

                                                     15
evidence that a job he can perform exists in the warehouse. Target offered the accommodation of

a part-time job in one of its stores, but Mosley made it clear that he did not “desire” a job in a

Target store. Because he only desired a job that, regardless of accommodation, he cannot perform

the essential functions of due to his work restrictions, Mosley is not a qualified individual.

       Therefore, any failure to accommodate claim he leveled against Target fails.

       2.      Count II: Mosley’s FMLA Claim

       Count II of Mosley’s Complaint alleges that Target violated his FMLA rights by failing to

offer him benefits, failing to give proper notice as required by the FMLA, and terminating him in

violation of the FMLA. (Filing No. 1 at 6.) The FMLA protects employees who must take leave

from their job because of a medical issue that they or one of their family members are suffering

from. 29 U.S.C. § 2611, et seq. Mosley claims that

       Target failed to discuss the option of FMLA with Mosley during the September
       2016 conversation with Johnson or any subsequent conversation. Target did not
       offer Mosley FMLA because there was never any intention of allowing Mosley to
       return to work at the distribution center due to his lifting restrictions and Target’s
       discriminatory policy of refusing work to employees with lifting restrictions at the
       distribution center.

(Filing No. 45 at 18-19.) Mosley does not identify any specific provisions of the FMLA that Target

violated.

       Target argues that Mosley’s FMLA claim fails because he is not an “eligible employee”

under the Act. (Filing No. 43 at 14-15.) Under the FMLA, “The term ‘eligible employee’ means

an employee who has been employed—(i) for at least 12 months by the employer with respect to

whom leave is requested under section 2612 of this title; and (ii) for at least 1,250 hours of service

with such employer during the previous 12-month period.” 29 U.S.C. §2611(2)(A). Target argues

that since it hired Mosley on September 15, 2015, and he began his leave on June 13, 2016, he was




                                                 16
not an eligible employee because he had not worked for Target for at least twelve months. (Filing

No. 43 at 15.)

        Mosley responds that he had been employed with Target for at least a year at the time of

his September 26, 2016 conversation with human resources manager Lewis Johnson. (Filing No.

45 at 18.) He also explains that he had worked 40 hours a week from the time he was hired until

his leave began, which comes to approximately 1,512 hours total. Thus, Mosley argues, Johnson

should have informed him of his rights under the FMLA during that September 26, 2016 telephone

call. Id.

        Mosley’s argument misstates the intricacies of the FMLA. Mosely argues it was Target’s

duty to inform him that he was eligible for FMLA leave, but the FMLA requires the employee to

give notice of his intention to take leave. 29 U.S.C. §2612(e)(1) (“In any case in which the

necessity for leave under subparagraph (A) or (B) of subsection (a)(1) is foreseeable based on an

expected birth or placement, the employee shall provide the employer with not less than 30 days’

notice, before the date the leave is to begin….”). Target, the employer, has a duty under the FMLA

to –

        post and keep posted, in conspicuous places on the premises of the employer where
        notices to employees and applicants for employment are customarily posted, a
        notice, to be prepared or approved by the Secretary, setting forth excerpts from, or
        summaries of, the pertinent provisions of this subchapter and information
        pertaining to the filing of a charge.

Id. at §2619. Conspicuously, Mosley does not allege Target breached that duty.

        More importantly, Mosley has not identified the harm he suffered by not taking FMLA

leave. Assuming, arguendo, that Mosley became entitled to FMLA leave on September 15, 2016,

a year after he was hired, and that he was wrongfully denied that leave, he still did not incur any

damages. That is because he was on medical leave for approximately fifteen weeks from



                                                17
September 15, 2016 until January 1, 2017, when Target terminated his employment. Under the

FMLA, Mosley would only be entitled to twelve weeks of leave after his injury. Target gave

Mosley a longer leave than he would have received if he had invoked the FMLA.

       When an employer has violated the FMLA, the employee may recover damages equal to

the amount of (1) the wages, salary, employment benefits, or other compensation he lost by the

violation, or (2) in a case in which wages, salary, employment benefits or other compensation were

not lost, any actual monetary losses sustained as a direct result of the violation. Id. at § 2617. Here

Mosley sustained no losses from any violation because he was on medical leave already, and that

leave lasted longer than any FMLA leave he would be entitled to. Mosley alleges that he “has

suffered emotional and economic damages as a result of the Defendant’s unlawful acts,” but the

Court is at a loss as to what those damages might be on this claim. (Filing No. 1 at 6.) Mosley

has not elaborated or designated evidence explaining what damages he suffered from Target’s

alleged violation of the FMLA.

       Mosley’s FMLA claim fails because even if Target violated his right to FMLA leave, he

has not sufficiently alleged that he incurred damages from the violation. The Court grants Target’s

Motion for Summary Judgment as to Count II of the Complaint—Mosley’s FMLA claim.

       3.      Count III: Mosley’s Retaliation Claim

       The Indiana Supreme Court held in Frampton v. Central Indiana Gas Co., 297 N.E.2d 425,

428 (Ind. 1973) that:

       an employee who alleges he or she was retaliatorily discharged for filing a
       [worker’s compensation claim] has stated a claim upon which relief can be granted.
       We further hold that such a discharge would constitute an intentional, wrongful act
       on the part of the employer for which the injured employee is entitled to be fully
       compensated in damages.




                                                  18
A retaliatory discharge claim under Indiana law requires the claimant to “present evidence that

directly or indirectly implies the necessary inference of causation between the filing of a worker’s

compensation claim and the termination.” Best Formed Plastics, LLC v. Shoun, 51 N.E.3d 345,

351 (Ind. Ct. App. 2016). If the plaintiff presents that evidence, the burden shifts to the defendant

to articulate a legitimate nondiscriminatory reason for the discharge. Id. If the defendant does so,

the plaintiff then has an opportunity to prove that the reason cited by the defendant is a pretext. Id.

       In Count III, Mosely alleges that Target retaliated against him for seeking worker’s

compensation benefits when it “intentionally and willfully refused to accommodate Mr. Mosley’s

disability caused by his work injury and failed to allow him to return to his employment.” Id. at

7. He alleges that “[s]imilarly situated individuals who were not seeking worker’s compensation

benefits were treated more favorably in the terms, privileges and conditions of their employment.”

Id.

       Target asserts that Mosley has pointed to no evidence that his worker’s compensation claim

motivated his termination and he was terminated because his injury prevented him from doing his

job, not because he sought worker’s compensation benefits. (Filing No. 43 at 15.) Mosley

responds that Target treated him differently than it would treat someone who suffered an injury on

personal time even if that injury required the same workplace restrictions. (Filing No. 45 at 17.)

        The evidence Mosley relies on for his retaliation claim is a passage from the deposition of

Target’s` human resources employee Johnson. In his deposition, Johnson explained that the light-

work period Target gave Mosley after his workplace injury was different than how the company

would accommodate someone with a fear of heights. Target would accommodate the hypothetical

acrophobe’s disability by permanently relocating him to a position that did not involve heights. In




                                                  19
response to this explanation, Mosley’s counsel asked Johnson how they would handle someone

who had acquired work restrictions from an injury that was not suffered on the job:

   Q. What if they weren’t injured at work but had restrictions? Say they injured their
      back at home, but they had light work restrictions, or is it under the same 12 weeks
      rule?

   A. No. No. The 12 weeks are for work-related injury, 12 weeks of light duty. So if
      someone injured themselves at home and they had to be off of work, for example,
      they would have just used the FMLA, Family Medical Leave Act, to protect their
      attendance.

   Q. Okay. So if they weren’t hurt at work, they were hurt at home and had these
      restrictions, would they be accommodated or not?

   A. Well, if someone was hurt at home and they sprained their ankle really bad, their
      doctor may have just put them out of work. They would then have to get their time
      protected through FMLA, so the two are independent.

   Q. Okay. What if the doctor didn’t put them out of work but just gave them restrictions
      like [Mosley’s] restrictions, you know, weight lifting restriction and things like
      that? They could work, but they have to work under these restrictions?

   A. If they were not injured at work, there was not necessarily a requirement for us to
       accommodate that. If it was a personal matter, we would have recommended—if
       you need time off work, you can go and talk to your doctor get FMLA.

   Q. Okay. I want to make sure I’m clear. You don’t accommodate those restrictions at
      all if it’s not an injury that’s work related or happened at work?

              Ms. Connor: Objection. Misstates his testimony.

   Q. Right. So if that’s wrong, clarify. Tell me.

   A. That is incorrect. Someone could be afraid of heights and have nothing that’s
      documented, and we could say, okay, we’ll move you to another area.

   Q. I’m talking about restrictions. If someone has a lifting restriction and movement
       restrictions from an injury or disability that did not occur at work, it’s just a
       disability or an injury they have outside of something at work, does Target
       accommodate it at all?

   A. They could.

   Q. Okay.

                                                20
   A. As long as it was reasonable, it could be accommodated.

   Q. Okay.

   A. But it’s not a guarantee, in that case.

   Q. Okay. Is that limited to 12 weeks only also, or can it go longer than 12 weeks?

   A. 12 weeks is only for the light-duty work if you were injured at work.

   Q. Okay.

   A. So someone could essentially have a complication with asthma, let’s say, and then
      there’s dust in a certain area of the distribution center that irritates their asthma. We
      would accommodate that indefinitely without any type of paperwork from a doctor,
      although it’s not work related.

(Filing No. 54-1 at 43-45).

       Mosley characterizes that passage as “testimony stating that only worker’s compensation

cases are limited to being accommodated for twelve (12) weeks but that employees with other

types of restrictions not related to worker’s compensation are accommodated as needed without a

time limit; this is blatant retaliation against employees seeking worker’s compensation benefits.”

(Filing No. 45 at 16.)

       To the contrary, the Court does not consider that passage to be evidence that Target

retaliated against Mosley for filing a worker’s compensation claim, or that it retaliates against all

Target employees who file worker’s compensation claims. Rather, the circular conversation

quoted above demonstrates that the Target’s human resources department takes a case-by-case

approach, giving light duty work to an employee who has restrictions on what he can lift, but

permanently reassigning an employee whose fear of heights prohibits him from working in his

current position.

       Mosley is not correct when he says, “only worker’s compensation cases are limited to being

accommodated for twelve (12) weeks.” Id. Mosley’s injury was work related and thus covered
                                                 21
by worker’s compensation. Mosley was injured on March 20, 2016 and placed on light duty for

twelve weeks. But after that, Target put Mosley on medical leave (with worker’s compensation

benefits) while they engaged in the interactive process and Target contemplated how to

accommodate his disability. He was employed at Target for more than six months after his light

duty work ended—from June 13, 2016 until January 1, 2017—when he was terminated. Mosley’s

assertion that worker’s compensation-related disabilities are limited to twelve weeks to reach an

accommodation is not supported by record.

       Mosley asserts:

       there is a genuine issue of material fact as to what Target’s policy actually is
       concerning accommodation of lifting restrictions at the distribution center and
       whether it results in discrimination against employee’s (sic) seeking worker’s
       compensation or if it discriminates against all employees with a disability of any
       kind that results in a lifting restriction.

Id. at 18. However, Mosley has not designated evidence to make Target’s policy an issue material

to this case. Mosley did not attempt to show that he was treated differently from other workers in

a similar situation by designating documents relating to other worker’s compensation claims filed

by Target employees.      He attempted to have one human resources employee explain how

employees who get injured on the job are treated in comparison to employees who get injured off

the job. The response he elicited does not evidence a discriminatory policy, and it resided entirely

in the hypothetical, without any discussion of actual Target employees who were in the same

situation as Mosley.

       In order to survive summary judgment, Indiana law requires that a plaintiff alleging

retaliatory discharge present evidence that directly or indirectly implies the necessary inference of

causation between the filing of a worker’s compensation claim and the termination. Mosley did




                                                 22
not present any such evidence. Therefore, Target’s Motion for Summary Judgment is granted as

to Count III of Mosley’s Complaint—his claim for retaliatory discharge.

                                   IV.     CONCLUSION

       For the reasons stated above, Target’s Motion for Summary Judgment (Filing No. 42) is

GRANTED as to all claims. Final judgment will follow in a separate order.

       SO ORDERED.

Date: 8/20/2019


DISTRIBUTION:

David W. Stewart
STEWART & STEWART
david@getstewart.com

Darron S. Stewart
STEWART & STEWART
darron@getstewart.com

Heather R. Falks
STEWART & STEWART
heatherf@getstewart.com

Emily L. Connor
LITTLER MENDELSON, P.C. (Indianapolis)
econnor@littler.com

Alan L. McLaughlin
LITTLER MENDELSON, P.C. (Indianapolis)
amclaughlin@littler.com




                                              23
